Citation Nr: 1115487	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for colon cancer due to inservice radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from January 1958 to January 1961, and from April 1961 to July 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2004 and decisions by the Department of Veterans Affairs (VA) Honolulu, Hawaii, Regional Office (RO).  A hearing was held at the RO before the undersigned Veterans Law Judge in July 2009.  In August 2009, the Board remanded this case for further development which has been completed.  


FINDING OF FACT

T\the Veteran's colon cancer is not attributable to ionizing radiation inservice.  


CONCLUSION OF LAW

Service connection for colon cancer on the basis that it is due to inservice radiation exposure is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A June 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  A March 2006 Dingess letter was also sent.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this case, the issue to be resolved is whether the Veteran's colon cancer is related to inservice radiation exposure.  The fact that he has colon cancer was established.  He was not examined for that disability.  Rather, the law and regulations provide that the determination as to whether the claimed cancer is related to service is to be based on a dose estimate and the opinion of the Under Secretary for Benefits as well as an advisory medical opinion from the Under Secretary for Health.  The necessary steps in that regard have been completed, with medical opinions provided.  These opinions are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

The Veteran has colon cancer.  Private medical records from Kapiolini Medical Center and Mark W. Grief. M.D., F.A.C.S., reflect that the initial diagnosis was made in 1994 and the Veteran underwent surgery.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the service treatment records do not reflect complaints, findings, treatment, or diagnosis of colon abnormality nor was colon cancer manifest in the initial post-service year.  Rather, the private records show that it was diagnosed a decade later, in 1994.  However, the Veteran is contending that colon cancer is due to his exposure to ionizing radiation while working as part of a cleanup crew at Enewetak Atoll which is a former atomic bomb test area.  The Veteran's service record confirms that his service duties included being assigned to that area for 179 days beginning in May 1977.  

With regard to radiation exposure claims, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).

There are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).  These cancers specific to radiation-exposed veterans for the purpose of presumptive service connection are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract (urinary tract means kidneys, renal pelves, ureters, urinary bladder, and urethra), (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2).  

The Veteran has colon cancer.  

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2).  

The Veteran's colon cancer is a radiogenic disease.  

Thus, what must be determined is if the Veteran received the requisite radiation exposure to cause the colon cancer.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).

The Veteran did not engage in one of the specific radiation risk activities set forth in 38 C.F.R. § 3.309(d)(2) (such onsite participation in atmospheric detonation of a nuclear device); accordingly, the presumptive provisions of 38 C.F.R. § 3.309 are not for application.  However, colon cancer is a presumptive cancer and is set forth in 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  Further, it became manifest 5 years or more after the alleged radiation exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the procedural development mandates under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation are applicable.

The Board previously observed that all proper steps had not been undertaken and determined that given the manifestation of a radiogenic disease within the appropriate timeframe, the regulation then calls for a request for dose information and a request to obtain a dose assessment for the Veteran; thus remanding this case for the appropriate action.  See 38 C.F.R. § 3.311(a).  For claims involving atmospheric nuclear weapons test participation and the occupation of Hiroshima and Nagasaki, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the Veteran did not participate in those types of events.  Instead, he reportedly was present at an atomic weapons testing area many years later.  Therefore, his claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other exposure claims."  For other exposure claims, a request will be made for any available records concerning the Veteran's exposure to radiation.  That initial aspect of development has been completed by the RO.  The Veteran's travel orders (and other service records) confirm his participation in clean-up efforts at that site.  

In addition to the dose information request, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. §  3.311(a)(2)(iii).  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's cancer resulted from exposure to radiation in service. 38 C.F.R. § 3.311(c)(1)(i).  

Since this procedure was not previously undertaken, the Board remanded this case for that action to be completed.  Following the remand decision, in May 2010, the Director of Compensation Services provided a statement.  It was indicated that the Veteran traveled from Scofield Barracks to Enewetak Atoll to perform temporary duty to support the Enewetak Cleanup Project, commencing on or about May 17, 1977, for 179 days.  The Director of Compensation Services noted that the Army Dosimetry Center at Redstone Arsenal, Alabama, stated that in a February 10, 2004 letter, it was indicated that there was no record of the Veteran being exposed to ionizing radiation.  The Director of Compensation Services referred to medical records which showed that the Veteran was diagnosed as having colon cancer in 1994, which was 17 years after exposure to ionizing radiation.  The Director of Compensation Services further noted that the Veteran suffered from a disease listed at 38 C.F.R. § 3.309(d), but had not participated in a "radiation-risk activity" as defined in the regulations.  The Director of Compensation Services referred the case to the Under Secretary for Health.  

Thereafter, following this referral, the Director of Radiation and Physical Exposures, V.A.C., a physician, confirmed that the Veteran was diagnosed with colon cancer in 1994, after having served in Enewetak Atoll from May to November 1977.  Although occupational exposure to radiation was conceded, Dr. C. stated that it appeared that the Veteran was not monitored for radiation exposure.  The most likely reason for this was that he was not expected to receive a radiation does in excess of 10 percent of an annual occupational limit (5 rem).  She stated that Federal Law per 10 C.F.R. § 20.1502, Standards for Protection Against Radiation, U.S. Nuclear Regulatory Commission, does not require monitoring in such instances.  Based on this information, the Veteran was assigned a dose of 0.5 rem.  She went on to state that the Interactive Radioepidemiological Program (IREP) of the National Institute For Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's caner.  The exposure dose was assumed to have occurred as a single acute dose in the earliest year of exposure (1977).  This assumption would increase the likelihood for causation of cancer in the IREP calculation.  The program calculated a 99th percentile value for the probability of causation of 0.56 percent.  In view of the foregoing, it was her opinion that it was unlikely that the Veteran's colon cancer could be attributed to ionizing radiation exposure while in military service.  

In a subsequent June 2010 letter, the Director of Compensation and Pension Service performed a Radiation Review under 38 C.F.R. § 3.311.  The Director discussed the findings of the Director of Radiation and Physical Exposures, noted that the IREP of the NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's colon cancer, that the program calculated a 99th percentile value for the probability of causation to 0.56 percent, indicated that eh Veteran was 38 years old when on temporary due at Enewetak Atoll, stated that colon cancer was diagnosed 17 years after he was stationed there, provided the physical description of the Veteran, discussed his post-service employment, and also noted his family medical history.  The Director of Compensation and Pension Service concluded that as a result of the foregoing and based on a review of the evidence in its entirety, it was his opinion that there was no reasonable possibility that the Veteran's colon cancer could be attributed to ionizing radiation inservice.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is certainly competent to provide his observations.  In hearing testimony, he indicated that he sometimes worse a radiation monitor and sometimes did not wear one.  He asserted that he was in fact exposed to radiation and did engage in a radiation-risk activity.  The assessments in this case; however, are complex and require a higher level of expertise regarding radiation and dose exposure and the after effects thereof.  See Woehlaert.  This is the reason why cases such as this one have procedures that must be followed in order to determine if there was radiation exposure and if so, if it was sufficient to cause the claimed disability.  The findings of the medical professionals in this case are more probative than the Veteran's personal opinions as they have the requisite expertise regarding the matters at hand.

The Veteran also submitted treatise/newspaper articles on Enewetak Atoll, reflecting that nuclear testing occurred there, as well as photographs of the site.  The treatise articles provide supporting evidence of nuclear exposure at Enewetak, Atoll.  However, these articles do not mention the Veteran and do not provide information regarding his personal radiation exposure.  It has been acknowledged that there was nuclear testing and there was radiation exposure.  

However, as set forth above, the Director of Compensation Services and the Director of Radiation and Physical Exposures, concluded that that there was no reasonable possibility or that it was unlikely that the Veteran's colon cancer could be attributed to ionizing radiation inservice.  The proper dose estimate was obtained and all pertinent facts in this case were explored and considered.  The Board attaches the most  probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The opinions were based on review of the Veteran's claims file.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The opinions, rendered by medical professionals, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The third method of establishing service connection provides that service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service, the most probative evidence establishes that the colon cancer is not the result of exposure to ionizing radiation during active service.  Further, the evidence shows no inservice complaints, findings, treatment or diagnosis of colon abnormality, no manifestations of colon cancer in the initial post-service year, and rather indicates that colon cancer developed 17 years later, many years after the Veteran separated from service and unrelated thereto.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's colon cancer developed as a result of his exposure to ionizing radiation during service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for colon cancer due to inservice radiation exposure is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


